TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 24, 2015



                                     NO. 03-15-00436-CV


         Charles O. “Chuck” Grigson, Gerald Hooks, and Leslie Hooks, Appellants

                                                v.

               The State of Texas; The Texas Department of Insurance;
             The Texas Commissioner of Insurance; Farmers Group, Inc.;
          Farmers Underwriters Association; Fire Underwriters Association;
               Farmers Insurance Exchange; Fire Insurance Exchange;
    Texas Farmers Insurance Company; Mid-Century Insurance Company of Texas;
 Mid-Century Insurance Company; Farmers Texas County Mutual Insurance Company;
      Truck Insurance Exchange; and Truck Underwriters Association, Appellees


         APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
   DISMISSED ON APPELLEES’ MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an attempted appeal from the order signed by the district court on July 6, 2015.

Appellees have filed a motion to dismiss the appeal, and having reviewed the record, the Court

agrees that the appeal should be dismissed. Therefore, the Court grants the motion and dismisses

the appeal. The appellants shall pay all costs relating to this appeal, both in this Court and the

court below.